 


THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.




AIRSHIP LEASING CO., LLC
AND
TSI HOLDING CO., LLC


Secured Convertible Promissory Note
due February 21, 2008


No. CN-01
$375,000
Dated: August 24, 2007
 



For value received, through funds advanced to William C. Robinson, on behalf of
Airship Leasing Co., LLC, an Oklahoma limited liability company (“Airship”), and
TSI Holding Co., LLC, a Georgia limited liability company (“TSI”, and together
with Airship, “Maker”), hereby, jointly and severally, promise to pay to the
order of Ayuda Funding Corp. (together with its successors, representatives, and
permitted assigns, the “Holder”), in accordance with the terms hereinafter
provided, the principal amount of Three Hundred Seventy-Five Thousand Dollars
($375,000), together with interest thereon.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder set forth in Section 4.1 hereof or at such other place as the Holder may
designate from time to time in writing to the Maker or by wire transfer of funds
to the Holder's account, instructions for which are attached hereto as Exhibit
A. The outstanding principal balance of this Note shall be due and payable on
February 21, 2008 (the “Maturity Date”) or at such earlier time as provided
herein.
 
ARTICLE I  
 
Section 1.1  Interest. Beginning on the issuance date of this Note (the
“Issuance Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to fifteen percent (15%).
Interest shall be payable, at the option of the Holder, in cash or shares of
common stock, par value $0.001 per share (the “Common Stock”) of Cyber Defense
Systems, Inc. (“Cyber”). Except as otherwise provided herein, the interest on
this Note shall be due and payable on the Maturity Date. The number of shares of
Common Stock to be issued as payment of accrued and unpaid interest shall be
determined by dividing the total amount of accrued and unpaid interest to be
converted into Common Stock by the Conversion Price (as defined in Section 3.2
hereof). Interest shall be computed on the basis of a 360-day year of twelve
(12) 30-day months and shall accrue commencing on the Issuance Date.
Furthermore, upon the occurrence of an Event of Default (as defined in Section
2.1 hereof), then to the extent permitted by law, the Maker will pay interest to
the Holder, payable on demand, on the outstanding principal balance of the Note
from the date of the Event of Default until such Event of Default is cured at
the rate of the lesser of twenty percent (20%) and the maximum applicable legal
rate per annum. 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2  Pledge and Security Agreement. The obligations of the Maker
hereunder are secured by a continuing security interest in certain assets of the
Maker pursuant to the terms of a Pledge and Security Agreement dated as of
August 21, 2007 by and among the Maker and the Holder.
 
Section 1.3  Guaranty Agreement. The obligations of the Maker hereunder are
guaranteed pursuant to the terms of a Guaranty Agreement dated as of August 21,
2007 by William C. Robinson and Proxity, Inc., as guarantors, to the Holder.
 
Section 1.4  Payment on Non-Business Days. Whenever any payment to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due on the next succeeding business day and such
next succeeding day shall be included in the calculation of the amount of
accrued interest payable on such date.
 
Section 1.5  Transfer. This Note may be transferred or sold, subject to the
provisions of Section 4.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder.
 
Section 1.6  Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
Section 1.7  Piggyback Registration Rights. Whenever the Maker proposes to file
a registration statement (a “Registration Statement”) under the Securities Act
of 1933, as amended (the “Act”), relating to any of its securities, the Maker
shall give written notice thereof to the Holder as soon as practicable (but in
any event at least thirty (30) days before such filing), offering the Holder the
opportunity to register on such Registration Statement such number of shares of
Common Stock issuable upon conversion of this Note and any interest accrued and
outstanding on this Note (the “Conversion Shares”) as the Holder may request in
writing not later than twenty (20) days after the date of such notice. Upon
receipt by the Maker of any such request, the Maker shall use its best efforts
to include such Conversion Shares in such Registration Statement and to cause
such Registration Statement to become effective with respect to such Conversion
Shares.
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE II  
 
EVENTS OF DEFAULT; REMEDIES
 
Section 2.1  Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)  the Maker shall fail to make any principal or interest payments on the date
such payments are due and such default is not fully cured within one (1)
business day after the occurrence thereof; or
 
(b)  the suspension from listing, without subsequent listing of Cyber’s Common
Stock, on any one of, or the failure of the Common Stock to be listed on at
least one of the OTC Bulletin Board, the American Stock Exchange, the Nasdaq
National Market, the Nasdaq SmallCap Market or The New York Stock Exchange, Inc.
for a period of five (5) consecutive Trading Days; or
 
(c)  the Maker's or Cyber’s notice (as the case may be) to the Holder, including
by way of public announcement, at any time, of its inability to comply
(including for any of the reasons described in Section 3.6(a) hereof) or its
intention not to comply with proper requests for conversion of this Note into
shares of Common Stock; or
 
(d)  the Maker shall fail to (i) cause Cyber to timely deliver the shares of
Cyber’s Common Stock upon conversion of the Note or any interest accrued and
unpaid or (ii) make the payment of any fees and/or liquidated damages under this
Note, which failure in the case of this Section 2.1(d) is not remedied within
three (3) business days after the incurrence thereof; or
 
(e)  default shall be made in the performance or observance of (i) any material
covenant, condition or agreement contained in this Note and such default is not
fully cured within five (5) business days after the Holder delivers written
notice to the Maker of the occurrence thereof or (ii) any material covenant,
condition or agreement contained in the Pledge Agreement which is not covered by
any other provisions of this Section 2.1 and such default is not fully cured
within five (5) business days after the Holder delivers written notice to the
Maker of the occurrence thereof; or
 
(f)  any material representation or warranty made by the Maker herein or in the
Pledge Agreement or the Guaranty Agreement shall prove to have been false or
incorrect or breached in a material respect on the date as of which made; or
 
(g)  the Maker shall (A) default in any payment of any amount or amounts of
principal of or interest on any Indebtedness (other than the Indebtedness
hereunder) the aggregate principal amount of which Indebtedness is in excess of
$100,000 or (B) default in the observance or performance of any other agreement
or condition relating to any Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or
 
 
-3-

--------------------------------------------------------------------------------

 
 
(h)  the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors'
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(i)  a proceeding or case shall be commenced in respect of the Maker, without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets in connection with the liquidation or dissolution of the
Maker or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
thirty (30) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days; or
 
(j)  the failure of Cyber to instruct its transfer agent to remove any legends
from shares of Common Stock eligible to be sold under Rule 144 of the Act and
issue such unlegended certificates to the Holder within five (5) business days
of the Holder’s request so long as the Holder has provided reasonable assurances
to Cyber that such shares of Common Stock can be resold pursuant to Rule 144.
 
Section 2.2  Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Holder of this Note may at any time
at its option, (a) pursuant to Section 3.5(a) hereof, declare the entire unpaid
principal balance of this Note, together with interest payments in the amount
set forth in Section 3.5(a), due and payable, and thereupon, the same shall be
accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker; provided, however, that upon the occurrence of an Event of Default
described in (i) Sections 2.1 (h) or (i), the outstanding principal balance and
accrued interest hereunder shall be automatically due and payable and (ii)
Sections 2.1 (b)-(g), the Holder may demand the prepayment of this Note pursuant
to Section 3.5 hereof, (b) demand that the principal amount of this Note then
outstanding and interest payments in the amount set forth in Section 3.5(a)
shall be converted into shares of Common Stock at a Conversion Price per share
calculated pursuant to Section 3.1 hereof assuming that the date that the Event
of Default occurs is the Conversion Date (as defined in Section 3.1 hereof), or
(c) exercise or otherwise enforce any one or more of the Holder's rights,
powers, privileges, remedies and interests under this Note, the Pledge Agreement
or applicable law. No course of delay on the part of the Holder shall operate as
a waiver thereof or otherwise prejudice the right of the Holder. No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE III  
 
-CONVERSION; ANTIDILUTION; PREPAYMENT
 
Section 3.1  Conversion Option.
 
(a)  At any time on or after the Issuance Date, this Note shall be convertible
(in whole or in part), at the option of the Holder, into such number of fully
paid and non-assessable shares of Common Stock (the “Conversion Rate”) as is
determined by dividing (x) that portion of the outstanding principal balance
plus any accrued but unpaid interest under this Note as of such date that the
Holder elects to convert by (y) the Conversion Price (as defined in Section
3.2(a) hereof) then in effect on the date on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to Cyber (facsimile number
( ) ____-____, Attn.: Chief Executive Officer) (the “Conversion Date”),
provided, however, that the Conversion Price shall be subject to adjustment as
described in Section 3.4 below. The Holder shall deliver this Note to Cyber at
the address set forth in Section 4.1 at such time that this Note is fully
converted. With respect to partial conversions of this Note, the Maker shall
keep written records of the amount of this Note converted as of each Conversion
Date.
 
Section 3.2  Conversion Price.
 
(a)  The term “Conversion Price” shall mean the lesser of $.10 per share of
Cyber Common Stock or the average of the Closing Bid Price (as defined below)
for the thirty (30) Trading Days preceding the Conversion Date, subject to
adjustment under Section 3.4 hereof.
 
(b)  The term “Closing Bid Price” shall mean, on any particular date (i) the
last closing bid price per share of the Common Stock on such date on the OTC
Bulletin Board or another registered national stock exchange on which the Common
Stock is then listed, or if there is no such price on such date, then the last
closing bid price on such exchange or quotation system on the date nearest
preceding such date, or (ii) if the Common Stock is not listed then on the OTC
Bulletin Board or any registered national stock exchange, the last trading price
for a share of Common Stock in the over-the-counter market, as reported by the
OTC Bulletin Board or in the National Quotation Bureau Incorporated or similar
organization or agency succeeding to its functions of reporting prices) at the
close of business on such date, or (iii) if the Common Stock is not then
reported by the OTC Bulletin Board or the National Quotation Bureau Incorporated
(or similar organization or agency succeeding to its functions of reporting
prices), then the average of the “Pink Sheet” quotes for the relevant conversion
period, as determined in good faith by the Holder, or (iv) if the Common Stock
is not then publicly traded the fair market value of a share of Common Stock as
determined by the Holder and reasonably acceptable to Cyber.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 3.3  Mechanics of Conversion.
 
(a)  Not later than three (3) Trading Days after any Conversion Date, Cyber or
its designated transfer agent, as applicable, shall issue and deliver to the
Depository Trust Company (“DTC”) account on the Holder’s behalf via the Deposit
Withdrawal Agent Commission System (“DWAC”) as specified in the Conversion
Notice, registered in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder shall be entitled. In the
alternative, not later than three (3) Trading Days after any Conversion Date,
Cyber shall deliver to the applicable Holder by express courier a certificate or
certificates which shall be free of restrictive legends and trading restrictions
representing the number of shares of Common Stock being acquired upon the
conversion of this Note (the “Delivery Date”). Notwithstanding the foregoing to
the contrary, Cyber or its transfer agent shall only be obligated to issue and
deliver the shares to the DTC on the Holder’s behalf via DWAC (or certificates
free of restrictive legends) if such conversion is in connection with a sale and
the Holder has complied with the applicable prospectus delivery requirements (as
evidenced by documentation furnished to and reasonably satisfactory to Cyber).
If in the case of any Conversion Notice such certificate or certificates are not
delivered to or as directed by the applicable Holder by the Delivery Date, the
Holder shall be entitled by written notice to the Maker at any time on or before
its receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Maker shall immediately return this Note tendered
for conversion, whereupon the Maker and the Holder shall each be restored to
their respective positions immediately prior to the delivery of such notice of
revocation, except that any amounts described in Sections 3.3(b) and (c) shall
be payable through the date notice of rescission is given to the Maker.
 
(b)  Each of the Maker and Cyber understands that a delay in the delivery of the
shares of Common Stock upon conversion of this Note beyond the Delivery Date
could result in economic loss to the Holder. If Cyber fails to deliver to the
Holder such shares via DWAC or a certificate or certificates pursuant to this
Section hereunder by the Delivery Date, Maker and Cyber shall pay to such
Holder, in cash, an amount per Trading Day for each Trading Day until such
shares are delivered via DWAC or certificates are delivered, together with
interest on such amount at a rate of 10% per annum, accruing until such amount
and any accrued interest thereon is paid in full, equal to the greater of (A)
(i) 1% of the aggregate principal amount of the Notes requested to be converted
for the first five (5) Trading Days after the Delivery Date and (ii) 2% of the
aggregate principal amount of the Notes requested to be converted for each
Trading Day thereafter and (B) $2,000 per day (which amount shall be paid as
liquidated damages and not as a penalty). Nothing herein shall limit a Holder's
right to pursue actual damages for Cyber's failure to deliver certificates
representing shares of Common Stock upon conversion within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it at law or in equity (including, without limitation, a decree of specific
performance and/or injunctive relief). Notwithstanding anything to the contrary
contained herein, the Holder shall be entitled to withdraw a Conversion Notice,
and upon such withdrawal Cyber shall only be obligated to pay the liquidated
damages accrued in accordance with this Section 3.3(b) through the date the
Conversion Notice is withdrawn.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c)  In addition to any other rights available to the Holder, if Cyber fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the shares of Common Stock issuable upon conversion of this Note on
or before the Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the shares of
Common Stock issuable upon conversion of this Note which the Holder anticipated
receiving upon such exercise (a “Buy-In”), then Cyber shall (1) pay in cash to
the Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of shares of
Common Stock issuable upon conversion of this Note that Cyber was required to
deliver to the Holder in connection with the conversion at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Note and equivalent number of shares of Common Stock for which such
conversion was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had Cyber timely complied with its
conversion and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence Cyber shall be required to pay
the Holder $1,000. The Holder shall provide Cyber written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by Cyber. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to Cyber’s failure to
timely deliver certificates representing shares of Common Stock upon conversion
of this Note as required pursuant to the terms hereof.
 
Section 3.4  Adjustment of Conversion Price.
 
(a)  The Conversion Price shall be subject to adjustment from time to time as
follows:
 
(i)  Adjustments for Stock Splits and Combinations. If Cyber shall at any time
or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased. If Cyber shall at
any time or from time to time after the Issuance Date, combine the outstanding
shares of Common Stock, the applicable Conversion Price in effect immediately
prior to the combination shall be proportionately increased. Any adjustments
under this Section 3.4(a)(i) shall be effective at the close of business on the
date the stock split or combination occurs.
 
(ii)     Adjustments for Certain Dividends and Distributions. If Cyber shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the applicable Conversion Price in effect immediately prior to such
event shall be decreased as of the time of such issuance or, in the event such
record date shall have been fixed, as of the close of business on such record
date, by multiplying, the applicable Conversion Price then in effect by a
fraction:
 
 
-7-

--------------------------------------------------------------------------------

 
 
(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and
 
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.
 
(iii)   Adjustment for Other Dividends and Distributions. If Cyber shall at any
time or from time to time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of Cyber which they would have
received had this Note been converted into Common Stock on the date of such
event and had thereafter, during the period from the date of such event to and
including the Conversion Date, retained such securities (together with any
distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 3.4(a)(iii) with
respect to the rights of the holders of this Note; provided, however, that if
such record date shall have been fixed and such dividend is not fully paid or if
such distribution is not fully made on the date fixed therefor, the Conversion
Price shall be adjusted pursuant to this paragraph as of the time of actual
payment of such dividends or distributions.
 
(iv)   Adjustments for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon conversion of this Note at any time or from time to time
after the Issuance Date shall be changed to the same or different number of
shares of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in Sections 3.4(a)(i), (ii) and (iii), or
a reorganization, merger, consolidation, or sale of assets provided for in
Section 3.4(a)(v)), then, and in each event, an appropriate revision to the
Conversion Price shall be made and provisions shall be made (by adjustments of
the Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock and
other securities receivable upon reclassification, exchange, substitution or
other change, by holders of the number of shares of Common Stock into which such
Note might have been converted immediately prior to such reclassification,
exchange, substitution or other change, all subject to further adjustment as
provided herein.
 
(v)    Adjustments for Reorganization, Merger, Consolidation or Sales of Assets.
If at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Maker (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 3.4(a)(i), (ii) and (iii), or a reclassification, exchange or
substitution of shares provided for in Section 3.4(a)(iv)), or a merger or
consolidation of the Maker or Cyber with or into another corporation where the
holders of outstanding voting securities prior to such merger or consolidation
do not own over fifty percent (50%) of the outstanding voting securities of the
merged or consolidated entity, immediately after such merger or consolidation,
or the sale of all or substantially all of the Maker's or Cyber’s properties or
assets to any other person (an “Organic Change”), then as a part of such Organic
Change, (A) if the surviving entity in any such Organic Change is a public
company that is registered pursuant to the Securities Exchange Act of 1934, as
amended, and its common stock is listed or quoted on a national securities
exchange, a national automated quotation system or the OTC Bulletin Board, an
appropriate revision to the Conversion Price shall be made and provision shall
be made (by adjustments of the Conversion Price or otherwise) so that the Holder
shall have the right thereafter to convert such Note into the kind and amount of
shares of stock and other securities or property of the Maker or Cyber or any
successor corporation resulting from Organic Change, and (B) if the surviving
entity in any such Organic Change is not a public company that is registered
pursuant to the Securities Exchange Act of 1934, as amended, or its common stock
is not listed or quoted on a national securities exchange, a national automated
quotation system or the OTC Bulletin Board, the Holder shall have the right to
demand prepayment pursuant to Section 3.5(b) hereof. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3.4(a)(v) with respect to the rights of the Holder after the
Organic Change to the end that the provisions of this Section 3.4(a)(v)
(including any adjustment in the applicable Conversion Price then in effect and
the number of shares of stock or other securities deliverable upon conversion of
this Note) shall be applied after that event in as nearly an equivalent manner
as may be practicable.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(vi) Adjustments for Issuance of Additional Shares of Common Stock. In the event
Cyber, shall, at any time, from time to time, issue or sell any additional
shares of common stock (otherwise than as provided in the foregoing subsections
(i) through (v) of this Section 3.4(a) or pursuant to Common Stock Equivalents
(hereafter defined) granted or issued prior to the Issuance Date) (“Additional
Shares of Common Stock”), at a price per share less than the Conversion Price
then in effect or without consideration, then the Conversion Price upon each
such issuance shall be reduced to a price equal to the consideration per share
paid for such Additional Shares of Common Stock.
 
(vii) Issuance of Common Stock Equivalents. If Cyber, at any time after the
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly, Common Stock (“Convertible Securities”), other than the
Notes, or any rights or warrants or options to purchase any such Common Stock or
Convertible Securities, shall be issued or sold (collectively, the “Common Stock
Equivalents”) and the aggregate of the price per share for which Additional
Shares of Common Stock may be issuable thereafter pursuant to such Common Stock
Equivalent, plus the consideration received by Cyber for issuance of such Common
Stock Equivalent divided by the number of shares of Common Stock issuable
pursuant to such Common Stock Equivalent (the “Aggregate Per Common Share
Price”) shall be less than the applicable Conversion Price then in effect, or
if, after any such issuance of Common Stock Equivalents, the price per share for
which Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall make the Aggregate Per Share Common
Price be less than the applicable Conversion Price in effect at the time of such
amendment or adjustment, then the applicable Conversion Price upon each such
issuance or amendment shall be adjusted as provided in subsection (vi) of this
Section 3.4(a) on the basis that (1) the maximum number of Additional Shares of
Common Stock issuable pursuant to all such Common Stock Equivalents shall be
deemed to have been issued (whether or not such Common Stock Equivalents are
actually then exercisable, convertible or exchangeable in whole or in part) as
of the earlier of (A) the date on which Cyber shall enter into a firm contract
for the issuance of such Common Stock Equivalent, or (B) the date of actual
issuance of such Common Stock Equivalent. No adjustment of the applicable
Conversion Price shall be made under this subsection (vii) upon the issuance of
any Convertible Security which is issued pursuant to the exercise of any
warrants or other subscription or purchase rights therefor, if any adjustment
shall previously have been made to the exercise price of such warrants then in
effect upon the issuance of such warrants or other rights pursuant to this
subsection (vii). No adjustment shall be made to the Conversion Price upon the
issuance of Common Stock pursuant to the exercise, conversion or exchange of any
Convertible Security or Common Stock Equivalent where an adjustment to the
Conversion Price was made as a result of the issuance or purchase of any
Convertible Security or Common Stock Equivalent.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(viii) Consideration for Stock. In case any shares of Common Stock or any Common
Stock Equivalents shall be issued or sold:
 
(1) in connection with any merger or consolidation in which Cyber is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of Cyber shall be changed to or
exchanged for the stock or other securities of another corporation), the amount
of consideration therefor shall be, deemed to be the fair value, as determined
reasonably and in good faith by the Board of Directors of Cyber, of such portion
of the assets and business of the nonsurviving corporation as such Board may
determine to be attributable to such shares of Common Stock, Convertible
Securities, rights or warrants or options, as the case may be; or
 
(2) in the event of any consolidation or merger of the Maker in which Cyber is
not the surviving corporation or in which the previously outstanding shares of
Common Stock of Cyber shall be changed into or exchanged for the stock or other
securities of another corporation, or in the event of any sale of all or
substantially all of the assets of Cyber for stock or other securities of any
corporation, Cyber shall be deemed to have issued a number of shares of its
Common Stock for stock or securities or other property of the other corporation
computed on the basis of the actual exchange ratio on which the transaction was
predicated, and for a consideration equal to the fair market value on the date
of such transaction of all such stock or securities or other property of the
other corporation. If any such calculation results in adjustment of the
applicable Conversion Price, or the number of shares of Common Stock issuable
upon conversion of the Notes, the determination of the applicable Conversion
Price or the number of shares of Common Stock issuable upon conversion of the
Notes immediately prior to such merger, consolidation or sale, shall be made
after giving effect to such adjustment of the number of shares of Common Stock
issuable upon conversion of the Notes. In the event Common Stock is issued with
other shares or securities or other assets of Cyber for consideration which
covers both, the consideration computed as provided in this Section 3.4(viii)
shall be allocated among such securities and assets as determined in good faith
by the Board of Directors of Cyber.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)  Record Date. In case Cyber shall take record of the holders of its Common
Stock for the purpose of entitling them to subscribe for or purchase Common
Stock or Convertible Securities, then the date of the issue or sale of the
shares of Common Stock shall be deemed to be such record date.
 
(c)  Certain Issues Excepted. Anything herein to the contrary notwithstanding,
Cyber shall not be required to make any adjustment to the Conversion Price in
connection with (i) securities issued (other than for cash) in connection with a
merger, acquisition, or consolidation, (ii) securities issued pursuant to the
conversion or exercise of convertible or exercisable securities issued or
outstanding on or prior to the date hereof (so long as the conversion or
exercise price in such securities are not amended to lower such price and/or
adversely affect the Holders), (iii) securities issued in connection with bona
fide strategic license agreements or other partnering arrangements so long as
such issuances are not for the purpose of raising capital and (iv) Common Stock
issued or the issuance or grants of options to purchase Common Stock pursuant to
the Company’s stock option plans and employee stock purchase plans outstanding
as they exist on the date hereof as set forth on Schedule 3.4(c) hereof.


(d)  No Impairment. Cyber shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by Cyber, but will at all times in good faith,
assist in the carrying out of all the provisions of this Section 3.4 and in the
taking of all such action as may be necessary or appropriate in order to protect
the Conversion Rights of the Holder against impairment. In the event a Holder
shall elect to convert any Notes as provided herein, Cyber cannot refuse
conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, violation
of an agreement to which such Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of all or of said Notes shall have issued and Cyber posts a surety
bond for the benefit of such Holder in an amount equal to one hundred thirty
percent (130%) of the amount of the Notes the Holder has elected to convert,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Holder (as
liquidated damages) in the event it obtains judgment.


(e)  Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.4, Cyber at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. Cyber shall, upon written request of the
Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing,
Cyber shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(f)   Issue Taxes. Cyber shall pay any and all issue and other taxes, excluding
federal, state or local income taxes, that may be payable in respect of any
issue or delivery of shares of Common Stock on conversion of this Note pursuant
thereto; provided, however, that Cyber shall not be obligated to pay any
transfer taxes resulting from any transfer requested by the Holder in connection
with any such conversion.
 
(g)  Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, Cyber shall pay cash equal to the product of
such fraction multiplied by the average of the Closing Bid Prices of the Common
Stock for the five (5) consecutive Trading Days immediately preceding the
Conversion Date.
 
(h)  Reservation of Common Stock. Cyber shall at all times when this Note shall
be outstanding, reserve and keep available out of its authorized but unissued
Common Stock, such number of shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note and all interest accrued
thereon; provided that the number of shares of Common Stock so reserved shall at
no time be less than one hundred fifty percent (150%) of the number of shares of
Common Stock for which this Note and all interest accrued thereon is at any time
convertible. Cyber shall, from time to time in accordance with Nevada law,
increase the authorized number of shares of Common Stock if at any time the
unissued number of authorized shares shall not be sufficient to satisfy Cyber’s
obligations under this Section 3.4(h).
 
(i)  Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, Cyber shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.
 
Section 3.5      Prepayment.


(a)  Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default described
in Section 2.1 hereof, the Holder shall have the right, at such Holder's option,
to require the Maker to prepay in cash all or a portion of this Note at a price
equal to one hundred twenty percent (120%) of the aggregate principal amount of
this Note plus an amount equal to the aggregate interest payments that would
have been payable on this Note had the prepayment occurred on the Maturity Date.
Nothing in this Section 3.5(a) shall limit the Holder's rights under Section 2.2
hereof.


(b)  Prepayment Option Upon Major Transaction. In addition to all other rights
of the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder's
option, to require the Maker to prepay in cash all or a portion of the Holder's
Notes at a price equal to one hundred twenty percent (120%) of the aggregate
principal amount of this Note plus an amount equal to the aggregate interest
payments that would have been payable on this Note had the prepayment occurred
on the Maturity Date (the “Major Transaction Prepayment Price”); provided that
the Maker shall pay the Major Transaction Prepayment Price in cash or shares of
Common Stock at the sole option of the Holder. If the Holder elects to receive
payment of the Major Transaction Prepayment Price in shares of Common Stock, the
price per share shall be based upon the Conversion Price then in effect on the
day preceding the date of delivery of the Notice of Prepayment at Option of
Holder Upon Major Transaction (as hereafter defined).
 
 
-12-

--------------------------------------------------------------------------------

 
 
(c)  Prepayment Option Upon Triggering Event. In addition to all other rights of
the Holder contained herein, after a Triggering Event (as defined below), the
Holder shall have the right, at the Holder's option, to require the Maker to
prepay all or a portion of this Note in cash at a price equal to one hundred
twenty percent (120%) of the aggregate principal amount of this Note plus an
amount equal to the aggregate interest payments that would have been payable on
this Note had the prepayment occurred on the Maturity Date (the “Triggering
Event Prepayment Price,” and, collectively with the Major Transaction Prepayment
Price, the “Prepayment Price”); provided that the Maker shall pay the Triggering
Event Prepayment Price in cash or shares of Common Stock at the sole option of
the Holder. If the Holder elects to receive payment of the Triggering Event
Prepayment Price in shares of Common Stock, the price per share shall be based
upon the Conversion Price then in effect on the day preceding the date of
delivery of the Notice of Prepayment at Option of Holder Upon Triggering Event
(as hereafter defined).
 
(d)  Major Transaction. A “Major Transaction” shall be deemed to have occurred
at such time as any of the following events:
 
(i)      the consolidation, merger or other business combination of the Maker or
Cyber with or into another Person (as defined in Section 4.13 hereof) (other
than (A) pursuant to a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Maker or Cyber or (B) a
consolidation, merger or other business combination in which holders of the
Maker's or Cyber’s voting power immediately prior to the transaction continue
after the transaction to hold, directly or indirectly, the voting power of the
surviving entity or entities necessary to elect a majority of the members of the
board of directors (or their equivalent if other than a corporation) of such
entity or entities).
 
(ii)      the sale or transfer of more than fifty percent (50%) of the Maker’s
or Cyber’s assets (based on the fair market value as determined in good faith by
the Maker’s or Cyber’s Board of Directors) other than inventory in the ordinary
course of business in one or a related series of transactions; or
 
(iii)    closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted.
 
(e)  Triggering Event. A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:
 
(i) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq National Market, the Nasdaq
SmallCap Market or The New York Stock Exchange, Inc., for a period of five (5)
consecutive Trading Days;
 
 
-13-

--------------------------------------------------------------------------------

 
 
(ii)  the Maker's or Cyber’s notice (as the case may be) to any holder of the
Notes, including by way of public announcement, at any time, of its inability to
comply (including for any of the reasons described in Section 3.6) or its
intention not to comply with proper requests for conversion of any Notes into
shares of Common Stock; or
 
(iii)      the Maker's failure to cause Cyber to comply with a Conversion Notice
tendered in accordance with the provisions of this Note within ten (10) business
days after the receipt by Cyber of the Conversion Notice; or
 
(iv)     Cyber deregisters its shares of Common Stock and as a result such
shares of Common Stock are no longer publicly traded; or
 
(v)  Cyber consummates a “going private” transaction and as a result the Common
Stock is no longer registered under Sections 12(b) or 12(g) of the Exchange Act;
or
 
(vi)     the Maker or Cyber consummates an underwritten public offering; or
 
(vii)    the Maker breaches any representation, warranty, covenant or other term
or condition this Note or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated thereby or
hereby, except to the extent that such breach would not have a Material Adverse
Effect and except, in the case of a breach of a covenant which is curable, only
if such breach continues for a period of a least ten (10) business days.
 
(f)  Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than fifteen (15) days nor later than ten (10) days prior to the
consummation of a Major Transaction, but not prior to the public announcement of
such Major Transaction, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Major Transaction”) to the Holder of
this Note. At any time after receipt of a Notice of Major Transaction (or, in
the event a Notice of Major Transaction is not delivered at least ten (10) days
prior to a Major Transaction, at any time within ten (10) days prior to a Major
Transaction), any holder of the Notes then outstanding may require the Maker to
prepay, effective immediately prior to the consummation of such Major
Transaction, all of the holder's Notes then outstanding by delivering written
notice thereof via facsimile and overnight courier (“Notice of Prepayment at
Option of Holder Upon Major Transaction”) to the Maker, which Notice of
Prepayment at Option of Holder Upon Major Transaction shall indicate (i) the
principal amount of the Notes that such holder is electing to have prepaid and
(ii) the applicable Major Transaction Prepayment Price, as calculated pursuant
to Section 3.5(b) above.


(g)  Mechanics of Prepayment at Option of Holder Upon Triggering Event. Within
one (1) business day after the occurrence of a Triggering Event, the Maker shall
deliver written notice thereof via facsimile and overnight courier (“Notice of
Triggering Event”) to each holder of the Notes. At any time after the earlier of
a holder's receipt of a Notice of Triggering Event and such holder becoming
aware of a Triggering Event, any holder of this Note then outstanding may
require the Maker to prepay all of the Notes on a pro rata basis by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Prepayment at Option of Holder Upon Triggering Event”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Triggering Event shall indicate
(i) the amount of the Note that such holder is electing to have prepaid and (ii)
the applicable Triggering Event Prepayment Price, as calculated pursuant to
Section 3.5(c) above. A holder shall only be permitted to require the Maker to
prepay the Note pursuant to Section 3.5 hereof for the greater of a period of
ten (10) days after receipt by such holder of a Notice of Triggering Event or
for so long as such Triggering Event is continuing.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(h)  Payment of Prepayment Price. Upon the Maker's receipt of a Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from any holder of the
Notes, the Maker shall immediately notify each holder of the Notes by facsimile
of the Maker's receipt of such Notice(s) of Prepayment at Option of Holder Upon
Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and each holder which has sent such a notice shall promptly submit
to the Maker such holder's certificates representing the Notes which such holder
has elected to have prepaid. The Maker shall deliver the applicable Triggering
Event Prepayment Price, in the case of a prepayment pursuant to Section 3.5(g),
to such holder within five (5) business days after the Maker's receipt of a
Notice of Prepayment at Option of Holder Upon Triggering Event and, in the case
of a prepayment pursuant to Section 3.5(f), the Maker shall deliver the
applicable Major Transaction Prepayment Price immediately prior to the
consummation of the Major Transaction; provided that a holder's original Note
shall have been so delivered to the Maker; provided further that if the Maker is
unable to prepay all of the Notes to be prepaid, the Maker shall prepay an
amount from each holder of the Notes being prepaid equal to such holder's
pro-rata amount (based on the number of Notes held by such holder relative to
the number of Notes outstanding) of all Notes being prepaid. If the Maker shall
fail to prepay all of the Notes submitted for prepayment (other than pursuant to
a dispute as to the arithmetic calculation of the Prepayment Price), in addition
to any remedy such holder of the Notes may have under this Note, the applicable
Prepayment Price payable in respect of such Notes not prepaid shall bear
interest at the rate of two percent (2%) per month (prorated for partial months)
until paid in full. Until the Maker pays such unpaid applicable Prepayment Price
in full to a holder of the Notes submitted for prepayment, such holder shall
have the option (the “Void Optional Prepayment Option”) to, in lieu of
prepayment, require the Maker to promptly return to such holder(s) all of the
Notes that were submitted for prepayment by such holder(s) under this Section
3.5 and for which the applicable Prepayment Price has not been paid, by sending
written notice thereof to the Maker via facsimile (the “Void Optional Prepayment
Notice”). Upon the Maker's receipt of such Void Optional Prepayment Notice(s)
and prior to payment of the full applicable Prepayment Price to such holder, (i)
the Notice(s) of Prepayment at Option of Holder Upon Triggering Event or the
Notice(s) of Prepayment at Option of Holder Upon Major Transaction, as the case
may be, shall be null and void with respect to those Notes submitted for
prepayment and for which the applicable Prepayment Price has not been paid, (ii)
the Maker shall immediately return any Notes submitted to the Maker by each
holder for prepayment under this Section 3.5(h) and for which the applicable
Prepayment Price has not been paid and (iii) the Conversion Price of such
returned Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the Void Optional Prepayment Notice(s) is delivered
to the Maker and (B) the lowest Closing Bid Price during the period beginning on
the date on which the Notice(s) of Prepayment of Option of Holder Upon Major
Transaction or the Notice(s) of Prepayment at Option of Holder Upon Triggering
Event, as the case may be, is delivered to the Maker and ending on the date on
which the Void Optional Prepayment Notice(s) is delivered to the Maker; provided
that no adjustment shall be made if such adjustment would result in an increase
of the Conversion Price then in effect. A holder's delivery of a Void Optional
Prepayment Notice and exercise of its rights following such notice shall not
effect the Maker's obligations to make any payments which have accrued prior to
the date of such notice. Payments provided for in this Section 3.5 shall have
priority to payments to other stockholders in connection with a Major
Transaction.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(i) Maker Prepayment Option. Commencing at any time following the effective date
of the Registration Statement, the Maker may prepay in cash all or any portion
of the outstanding principal amount of this Note together with all accrued and
unpaid interest thereon upon forty-five (45) days prior written notice to the
Holder (the “Maker's Prepayment Notice”) at a price (the “Maker's Prepayment
Price”) equal to one hundred twenty percent (120%) of the aggregate principal
amount of this Note plus an amount equal to the aggregate interest payments that
would have been payable on this Note had the prepayment occurred on the Maturity
Date. Notwithstanding the foregoing to the contrary, if a holder has delivered a
Conversion Notice to the Maker or delivers a Conversion Notice within such
forty-five (45) day period following delivery of the Maker’s Prepayment Notice,
the principal amount of this Note plus any accrued but unpaid interest
designated to be converted may not be prepaid by the Maker and shall be
converted in accordance with Section 3.3 hereof, and provided further that if
during the period between delivery of the Maker's Prepayment Notice and the
Maker's Prepayment Date (as defined below), a holder shall become entitled to
deliver a Notice of Prepayment at Option of Holder Upon Major Transaction or
Notice of Prepayment at Option of Holder upon Triggering Event, then the such
rights of the holders shall take precedence over the previously delivered Maker
Prepayment Notice. The Maker's Prepayment Notice shall state the date of
prepayment which date shall be the forty-sixth (46th) day after the Maker has
delivered the Maker's Prepayment Notice (the “Maker's Prepayment Date”) and the
Maker’s Prepayment Price. The Maker shall deliver the Maker's Prepayment Price
on the Maker’s Prepayment Date, provided, that if the holder(s) delivers a
Conversion Notice before the Maker's Prepayment Date, then the portion of the
Maker's Prepayment Price which would be paid to prepay the Notes covered by such
Conversion Notice shall be returned to the Maker upon delivery of the Common
Stock issuable in connection with such Conversion Notice to the holder(s). On
the Maker's Prepayment Date, the Maker shall pay the Maker's Prepayment Price,
subject to any adjustment pursuant to the immediately preceding sentence, to the
Holder on a pro rata basis. If the Maker fails to pay the Maker's Prepayment
Price by the forty-sixth (46th) day after the Maker has delivered the Maker's
Prepayment Notice, the prepayment will be declared null and void and the Maker
shall lose its right to serve a Maker 's Prepayment Notice pursuant to this
Section 3.5(i) in the future. Notwithstanding the foregoing to the contrary, the
Maker may effect a prepayment pursuant to this Section 3.5(i) only if (A) a
Registration Statement is effective and has been effective, without lapse or
suspension of any kind, for a period thirty (30) consecutive calendar days
immediately preceding the Maker’s Prepayment Notice through the Maker’s
Prepayment Date, (B) trading in the Common Stock shall not have been suspended
by the Securities and Exchange Commission or the OTC Bulletin Board (or other
exchange or market on which the Common Stock is trading), (C) the Maker is in
compliance with the terms and conditions of this Note, and (D) the Maker is not
in possession of any material non-public information.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 3.6        Inability to Fully Convert.
 
(a)  Holder's Option if Cyber Cannot Fully Convert. If, upon Cyber's receipt of
a Conversion Notice, Cyber cannot issue shares of Common Stock registered for
resale under the Registration Statement for any reason, including, without
limitation, because Cyber does not have a sufficient number of shares of Common
Stock authorized and available, then Cyber shall issue as many shares of Common
Stock as it is able to issue in accordance with the Holder's Conversion Notice
and, with respect to the unconverted portion of this Note, the Holder, solely at
Holder's option, can elect to:
 
(i)  require the Maker to prepay that portion of this Note for which Cyber is
unable to issue Common Stock in accordance with the Holder's Conversion Notice
(the “Mandatory Prepayment”) at a price per share equal to the Triggering Event
Prepayment Price as of such Conversion Date (the “Mandatory Prepayment Price”);
 
(ii)  exercise its rights under the Pledge Agreement and/or the Guaranty
Agreement and take possession of the shares of Common Stock pledged to the
Holder under the Pledge Agreement;
 
(iii)  void its Conversion Notice and retain or have returned, as the case may
be, this Note that was to be converted pursuant to the Conversion Notice
(provided that the Holder's voiding its Conversion Notice shall not effect the
Maker's obligations to make any payments which have accrued prior to the date of
such notice);
 
(iv)  exercise its Buy-In rights pursuant to and in accordance with the terms
and provisions of Section 3.3(c) of this Note.
 
In the event a Holder shall elect to convert any portion of its Notes as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of all or of said Notes shall have been
issued and the Maker or Cyber posts a surety bond for the benefit of such Holder
in an amount equal to 130% of the principal amount of the Notes the Holder has
elected to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.


(b)  Mechanics of Fulfilling Holder's Election. The Maker shall cause Cyber to
immediately send via facsimile to the Holder, upon receipt of a facsimile copy
of a Conversion Notice from the Holder which cannot be fully satisfied as
described in Section 3.6(a) above, a notice of Cyber's inability to fully
satisfy the Conversion Notice (the “Inability to Fully Convert Notice”). Such
Inability to Fully Convert Notice shall indicate (i) the reason why Cyber is
unable to fully satisfy such holder's Conversion Notice, (ii) the amount of this
Note which cannot be converted and (iii) the applicable Mandatory Prepayment
Price. The Holder shall notify Cyber of its election pursuant to Section 3.6(a)
above by delivering written notice via facsimile to Cyber (“Notice in Response
to Inability to Convert”).
 
 
-17-

--------------------------------------------------------------------------------

 
 
(c)  Payment of Prepayment Price. If the Holder shall elect to have this Notes
prepaid pursuant to Section 3.6(a)(i) above, the Maker shall pay the Mandatory
Prepayment Price to the Holder within thirty (30) days of the Maker's or Cyber’s
receipt of the Holder's Notice in Response to Inability to Convert, provided
that prior to the Maker's receipt of the Holder's Notice in Response to
Inability to Convert the Maker has not delivered a notice to the Holder stating,
to the satisfaction of the Holder, that the event or condition resulting in the
Mandatory Prepayment has been cured and all Conversion Shares issuable to the
Holder can and will be delivered to the Holder in accordance with the terms of
this Note. If the Maker shall fail to pay the applicable Mandatory Prepayment
Price to the Holder on the date that is one (1) business day following the
Maker's or Cyber’s receipt of the Holder's Notice in Response to Inability to
Convert (other than pursuant to a dispute as to the determination of the
arithmetic calculation of the Prepayment Price), in addition to any remedy the
Holder may have under this Note, such unpaid amount shall bear interest at the
rate of two percent (2%) per month (prorated for partial months) until paid in
full. Until the full Mandatory Prepayment Price is paid in full to the Holder,
the Holder may (i) void the Mandatory Prepayment with respect to that portion of
the Note for which the full Mandatory Prepayment Price has not been paid, (ii)
receive back such Note, and (iii) require that the Conversion Price of such
returned Note be adjusted to the lesser of (A) the Conversion Price as in effect
on the date on which the Holder voided the Mandatory Prepayment and (B) the
lowest Closing Bid Price during the period beginning on the Conversion Date and
ending on the date the Holder voided the Mandatory Prepayment.
 
(d)  Intentionally Omitted.
 
Section 3.7 No Rights as Shareholder. Nothing contained in this Note shall be
construed as conferring upon the Holder, prior to the conversion of this Note,
the right to vote or to receive dividends or to consent or to receive notice as
a shareholder in respect of any meeting of shareholders for the election of
directors of Cyber or of any other matter, or any other rights as a shareholder
of Cyber.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1  -Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address set forth below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.


If to the Maker:
10460 Roosevelt Blvd. North
 
Suite 187
 
St. Petersburg, FL 33716
 
Attention: William C. Robinson
 
Tel. No.: (___) ___-______
 
Fax No.: (___) ___-______

 
 
-18-

--------------------------------------------------------------------------------

 
 
If to the Holder:
Ayuda Funding Corp.
 
135 Kinnelon Road, Suite 104
 
Kinnelon, NJ 07405
 
Attention: Manny Bello
 
Tel. No.: (973) 283-8505
 
Fax No.: (973) 283-8508



The Maker will give written notice to the Holder at least ten (10) days prior to
the date on which the Maker takes a record (x) with respect to any dividend or
distribution upon the Common Stock, (y) with respect to any pro rata
subscription offer to holders of Common Stock or (z) for determining rights to
vote with respect to any Organic Change, dissolution, liquidation or winding-up
and in no event shall such notice be provided to such holder prior to such
information being made known to the public. The Maker will also give written
notice to the Holder at least ten (10) days prior to the date on which any
Organic Change, dissolution, liquidation or winding-up will take place and in no
event shall such notice be provided to the Holder prior to such information
being made known to the public. The Maker shall promptly notify the Holder of
this Note of any notices sent or received.
 
Section 4.2  Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 4.3  Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 4.4  Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder's right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof). The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 4.5  Enforcement Expenses. The Maker agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys' fees and expenses.
 
Section 4.6  Binding Effect. The obligations of the Maker and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
 
Section 4.7  Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Maker and the Holder.
 
Section 4.8  Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder's own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note. This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:
 
“THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN
THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS
NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE MAY BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.”


Section 4.9  Consent to Jurisdiction. Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of the Maker and the
Holder consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it in Section 4.1 and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 4.9
shall affect or limit any right to serve process in any other manner permitted
by law. Each of the Maker and the Holder hereby agree that the prevailing party
in any suit, action or proceeding arising out of or relating to this Note shall
be entitled to reimbursement for reasonable legal fees from the non-prevailing
party.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Section 4.10  -Parties in Interest. This Note shall be binding upon, inure to
the benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.
 
Section 4.11  -Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
Section 4.12  -Maker Waivers. Except as otherwise specifically provided herein,
the Maker and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands' and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.
 
(a)  No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
 
(b)  THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS
A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
Section 4.13 Definitions. For the purposes hereof, the following terms shall
have the following meanings:


“Indebtedness” means (a) any liabilities for borrowed money or amounts (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Maker’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects, or financial condition of the Maker and its
Subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Maker to
perform any of its obligations under this Note in any material respect.


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
 

       
AIRSHIP LEASING CO., LLC
        and
TSI HOLDING CO., LLC
 
   
   
  Date:  By:   /s/   

--------------------------------------------------------------------------------

Name: William C. Robinson  
Title: President of Cyber Defense Systems, Inc.,
Manager of Airship Leasing Co., LLC and
TSI Holdings Co., LLC 

 
 
-22-

--------------------------------------------------------------------------------

 

EXHIBIT A


WIRE INSTRUCTIONS
 


 
Payee: ________________________________________________________
 
Bank: ________________________________________________________
 
Address: _____________________________________________________
 
______________________________________________________
 
Bank No.: _____________________________________________________
 
Account No.: __________________________________________________
 
Account Name: _________________________________________________
 


 
-23-

--------------------------------------------------------------------------------

 
 
FORM OF
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note No. CN-____ into shares of Common Stock of
Cyber Defense Systems, Inc. (“Cyber”) according to the conditions hereof, as of
the date written below.
 
Date of Conversion
_____________________________________________________________________________
 
Applicable Conversion Price
______________________________________________________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
 
Signature____________________________________________________________________________________
 
[Name]
 
Address:_____________________________________________________________________________________
 
_____________________________________________________________________________________
 


 
-24-

--------------------------------------------------------------------------------

 
 